 

Exhibit 10.5

 

SENIOR MEZZANINE PROMISSORY NOTE

 

$21,043,197

 

December 31, 2008

 

SW 131 ST. ROSE MEZZANINE BORROWER LLC, a Delaware limited liability company
(“Borrower”), FOR VALUE RECEIVED, promises to pay to the order of BEHRINGER
HARVARD ST. ROSE REIT, LLC, a Delaware limited liability company or its assigns
(“Lender”), at such place as Lender may from time to time designate in writing,
the principal sum of Twenty One Million Forty Three Thousand One Hundred Ninety
Seven and No/100 Dollars ($21,043,197) or so much thereof as may from time to
time have been advanced to Borrower under this Note, with Interest (as defined
below) on the outstanding principal amount at the rates set forth herein.  In no
event shall the principal amount outstanding hereunder at any time exceed, when
combined with the principal amount outstanding at any time under the Junior
Mezzanine Promissory Note, dated December 31, 2008, from Borrower to Lender (the
“Junior Mezzanine Note”), exceed in the aggregate Twenty One Million Forty Three
Thousand One Hundred Ninety Seven and No/100 Dollars ($21,043,197).  Also, in no
event shall the accrued and unpaid interest under this Note, when combined with
the accrued and unpaid interest owing under the Junior Mezzanine Note, exceed
the amount of interest that would be due (taking into account payments of
interest made prior to the time in question) if interest had accrued at the rate
applicable from time to time under this Note and the Junior Mezzanine Note on a
principal balance equal to the aggregate principal outstanding from time to time
under this Note and the Junior Mezzanine Note.

 

DEFINITIONS

 

For the purpose of this Note capitalized terms not defined below will be as
defined in the Loan Agreement:

 

“Completion” shall mean the time when the Project is deemed substantially
complete, which will occur upon the issuance of the final certificate of
occupancy, the receipt of evidence reasonably satisfactory to Lender that no
building has been constructed over any easements or setback areas and no other
improvements prohibited by the terms of the easements or setbacks have been
constructed within such easements or setbacks, as applicable, the issuance of a
certificate of substantial completion from the Mortgagor’s architect, receipt of
a contractor’s release and the receipt of lien waivers or similar evidence of
payment from the general contractor and all major subcontractor (i.e.
subcontractors whose contract amount exceeds $100,000) to Lender’s reasonable
satisfaction; provided, however, that if Sender Lender shall deem the Project
substantially complete, then Lender shall deem the Project substantially
complete.

 

“Default Interest” shall mean any interest accruing at the Default Interest Rate
and payable pursuant to the terms hereof or of the other Loan Documents.

 

“Default Interest Rate” shall mean a rate of interest per annum equal to the
lesser of either (a) fifteen percent (15%) per annum or (b) the maximum rate of
interest which may be collected from Borrower under applicable law.

 

“Interest” shall mean any interest accruing at the Interest Rate or the Default
Interest Rate, as applicable, and payable pursuant to the terms hereof or of the
other Loan Documents.

 

--------------------------------------------------------------------------------


 

“Interest Rate” shall mean a rate of interest per annum equal to thirteen
percent (13%) per annum or, if less, the maximum rate of interest which may be
collected from Borrower under applicable law.

 

“Late Charge” shall mean the lesser of (a) five percent (5%) of any unpaid
amount, or (b) the maximum late charge permitted to be charged under applicable
law.

 

“Loan Agreement” shall mean that certain Senior Mezzanine Loan Agreement,
between Lender and Borrower, dated of even date herewith, corresponding to this
Note, as the same may hereafter be amended, modified and restated from time to
time.

 

“Maturity Date” shall mean December 31, 2013.

 

“Net Cash Flow” shall mean the amount by which (i) gross income of the Project
(which shall include, without limitation, all income received by Mortgagor from
and in connection with any leasing activity) exceeds (ii) operating expenses
(which shall mean the actual cash operating expenses of the Project incurred
during the period in question and which are consistent with generally accepted
operating practices for similar properties plus any payments of interest and/or
principal pursuant to the Senior Loan and the Junior Mezzanine Note) excluding
Interest paid or payable under this Note to the extent included in operating
expenses.

 

“Payment Date” shall mean the first day of each calendar month, commencing on
February 1, 2009, and the Maturity Date (or, if any such date is not a Business
Day, then the first Business Day immediately before such date).

 

SECTION 1 - STATED MATURITY; INTEREST AND PRINCIPAL PAYMENTS.

 

1.1           Payment of Interest.  Interest shall accrue on this Note at the
Interest Rate or, during any time at which an Event of Default is continuing, at
the Default Interest Rate.  Commencing on the first Payment Date, and continuing
monthly on the same date of each calendar month thereafter up to and until the
Maturity Date, an installment of accrued and unpaid Interest shall be due and
payable to Lender to the extent required by the following:

 

(a)                                  Borrower shall be required to pay
Interest-only, to the extent proceeds are budgeted therefor in the Construction
Budget (the amount so budgeted being stipulated to be $6,413,523 and being
herein called the “Interest Reserve”); and

 

(b)                                 After the Interest Reserve has been
exhausted, Borrower shall be required to pay Interest-only in an amount equal to
the then available Net Cash Flow, or the total of all accrued Interest that then
remains unpaid, if less, and the excess of such installment of Interest over the
amount of the available Net Cash Flow (if any) so deferred shall accrue as set
forth herein.

 

On the Maturity Date, all accrued but unpaid Interest, shall be due and payable
in full.  It is the intent of Borrower and Lender that this Note shall be
treated as a security that satisfies the requirements (the “Straight Debt Safe
Harbor”) of Section 856(m)(1)(A) and Section 856(m)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”).  Accordingly, notwithstanding any
indication herein to the contrary, (i) Borrower and Lender

 

2

--------------------------------------------------------------------------------


 

agree that the terms of this Note shall be interpreted in such a manner that the
Note satisfies the Straight Debt Safe Harbor and (ii) the terms of this Note
shall be applied such that the Note has a constant effective yield to maturity,
as determined under Section 1272 of the Code, at a fixed rate over the entire
term of the Note equal to the Interest Rate (or, during any time at which an
Event of Default is continuing, at the Default Interest Rate); provided,
however, that such construction shall not alter the dates of the principal or
Interest payments, or the amounts of principal or Interest payments required to
be paid hereunder.

 

1.2           Payments of Principal.  On the Maturity Date, the unpaid principal
balance, together with all accrued but unpaid Interest, shall be due and payable
in full.

 

1.3           Payment on Stated Maturity Date.  Any remaining unpaid
Indebtedness shall be due and payable in full at the Maturity Date.

 

1.4           Computation of Interest.  Subject to the provisions of
Section 1.8, Interest under this Note shall be paid as set forth herein and
shall be calculated based on actual days elapsed and a three hundred sixty (360)
day year.  Subject to the provisions of Section 1.8, Interest that becomes due
under this Note and remains unpaid shall be compounded monthly and shall itself
bear Interest (without becoming part of the principal balance of this Note) at
the Interest Rate such that the Note has a constant effective yield to maturity
at the Interest Rate as described in Section 1.1. hereof (or, during any time at
which an Event of Default is continuing, at the Default Interest Rate).

 

1.5           Method of Payment.  Each payment due hereunder shall not be deemed
received by Lender until received on a Business Day (as hereafter defined) in
Federal funds in lawful money of the United States of America immediately
available to Lender prior to 2:00 p.m. local time at the place then designated
by Lender.  Any payment received on a Business Day after the time established by
the preceding sentence, shall be deemed to have been received on the immediately
following Business Day for purposes of determining interest accruals and Late
Charges.

 

1.6           Application of Payments.  Payments under this Note shall be
applied first to the payment of Late Charges and Default Interest and other
costs and charges due in connection with this Note, as Lender determines in its
sole discretion, then to the payment of accrued but unpaid Interest, and then to
reduction of the outstanding principal balance.  No principal amount repaid may
be reborrowed.  All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever.

 

1.7           Prepayment.  No prepayment of this Note shall be permitted without
Lender’s approval in writing, in Lender’s sole discretion, except as expressly
provided in Section 4(d) of the Loan Agreement.

 

1.8           No Usury.  The provisions of this Note and of all other agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid, or agreed

 

3

--------------------------------------------------------------------------------


 

to be paid to Lender for the use, forbearance, retention or detention of the
money loaned under this Note and related indebtedness exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the limit for interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit; and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or at the option of Lender be paid over
to Borrower, and not to the payment of interest.  All Interest (including any
amounts or payments judicially or otherwise under the law deemed to be interest)
contracted for, charged, taken, reserved, paid or agreed to be paid to Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Note, including any
extensions or renewals thereof, until payment in full of the Indebtedness so
that the Interest thereof for such full period will not exceed at any time the
maximum amount permitted by applicable law.  To the extent that Lender is
relying on Chapter 303, as amended, of the Texas Finance Code to determine the
maximum amount of interest permitted by applicable law on the principal of the
Loan, Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended.  To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the maximum amount permitted by
applicable law.  Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under such Chapter 303, as
amended, or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.  This
Section 1.8 will control all agreements between Borrower and Lender.

 

SECTION 2 - DEFAULT; REMEDIES

 

2.1           Acceleration.  Lender may, by notice to Borrower at any time
during the existence of an Event of Default, declare immediately due and payable
the entire principal amount outstanding hereunder together with all Interest and
other charges due hereunder including, without limitation, all Late Charges and
Default Interest.

 

2.2           Default Interest Rate; Late Charges.

 

(a)           After an Event of Default, the Default Interest Rate shall apply,
in place of the Interest Rate, to all amounts outstanding under the Loan.  Such
Default Interest shall be compounded on the monthly anniversary of such Event of
Default until paid in full.

 

(b)           If any monthly installment of Interest due hereunder is not
received by Lender on or before the tenth (10th) day after such installment
becomes due, Borrower shall pay to Lender, immediately and without demand by
Lender, the Late Charge on such outstanding monthly installment.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan, and that it is
extremely

 

4

--------------------------------------------------------------------------------


 

difficult and impractical to determine those additional expenses.  Borrower
agrees that any such Late Charges payable pursuant to this
Section 2.2(b) represent a fair and reasonable estimate, taking into account all
circumstances existing on the date hereof, of the additional expenses Lender
will incur by reason of such late payment.  Any such Late Charge is payable in
addition to, and not in lieu of, any Interest payable at the Default Rate
pursuant to Section 2.2(a).

 

2.3           Remedies.  The remedies of Lender as provided herein, or in the
Loan Documents, or at law or in equity shall be cumulative and concurrent, and
may be pursued singularly, successively, or together at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall occur.  The
failure at any time to exercise any right or remedy shall not constitute a
waiver of the right to exercise the right or remedy at any other time.

 

SECTION 3 - SECURITY

 

Borrower’s obligations under this Note are secured by, among other instruments,
the Security Instrument and other Loan Documents.  The covenants of the Security
Instrument and the Loan Agreement, to the extent to be performed by Borrower,
are incorporated by reference into this Note.

 

SECTION 4 - WAIVER

 

Presentment for payment, demand, notice of dishonor, protest, and notice of
protest and stay of execution are hereby waived by Borrower.  No extension or
indulgence or release of collateral granted from time to time shall be construed
as a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of the rights of Lender herein.

 

SECTION 5 - EXCULPATION

 

5.1           Lender Exculpation.  Notwithstanding anything to the contrary
contained in this Note, no present or future shareholder, director, officer,
member or partner of Lender or of any entity which is now or hereafter a
shareholder, director, officer, member or partner of Lender (or of any entity
which is now or hereafter a shareholder, director, officer, member or partner of
a shareholder, director, officer, member or partner of Lender) shall have any
personal liability, directly or indirectly, under or in connection with this
Note or any agreement made or entered into under or in connection with the
provisions of this Note, or any amendment or amendments to any of the foregoing
made at any time or times, heretofore or hereafter, and Borrower hereby forever
and irrevocably waives and releases any and all such personal liability.  In
addition, neither Lender nor any successor or assign of Lender shall have at any
time or times hereafter any personal liability, directly or indirectly, under or
in connection with any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Project or to which the Project is now or hereafter
subject.  The limitation of liability provided in this paragraph is in addition
to, and not in limitation of, any limitation on liability applicable to Lender
provided by law or by any other contract, agreement or instrument.

 

5.2           Borrower Exculpation.  Borrower’s liability in connection with
this Note and the other Loan Documents (including Borrower’s liability for all
amounts due hereunder or thereunder) is collectible only from the collateral
against which a security interest is created by the Security Instrument.  In no
case will any person who holds a direct or indirect ownership

 

5

--------------------------------------------------------------------------------


 

interest in Borrower, or any officer, director, manager, trustee, employee,
agent or affiliate of Borrower or any such direct or indirect owner, have any
responsibility for Borrower’s obligations in connection with this Note and the
other Loan Documents (including Borrower’s liability for any amounts due
hereunder or thereunder); provided, however, that nothing in this Section 5.2
limits the liability of any person under a guaranty or other agreement executed
by such person.

 

SECTION 6 - GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
SEVERABILITY

 

6.1           Governing Law.  This Note shall be governed by, and construed in
accordance with, the substantive law of the State of Texas without regard to the
application of choice of law principles.

 

6.2           SUBMISSION TO JURISDICTION/SERVICE OF PROCESS.  BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS NOTE, THE SUBJECT
MATTER HEREOF, OR THE LOAN. BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS  NOTE, THE SUBJECT MATTER HEREOF, OR THE OTHER LOAN (AS
APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (B) HEREBY WAIVES THE
RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY LENDER IN THE
ABOVE NAMED COURTS.  BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT
THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 7 HEREOF,
BUT SERVICE SO MADE WILL BE EFFECTIVE ONLY ON DELIVERY AT SUCH ADDRESS. 
BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF LENDER.  FINAL JUDGMENT
AGAINST BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF BORROWER THEREIN
DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION.  THE LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS, AGAINST BORROWER OR ANY OF ITS ASSETS IN ANY STATE
OR FEDERAL COURT OF THE UNITED STATES OR OF

 

6

--------------------------------------------------------------------------------


 

ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

6.3           WAIVER WITH RESPECT TO DAMAGES.  BORROWER ACKNOWLEDGES THAT LENDER
DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, BORROWER
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT AND
THE RELATIONSHIP BETWEEN LENDER AND BORROWER IN CONNECTION HEREWITH AND
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER HEREBY WAIVES, ANY
CLAIMS AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS NOTE, ANY OTHER LOAN
DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

6.4           WAIVER OF JURY TRIAL.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE LENDER IN CONNECTION
WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.  BORROWER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO DISBURSE THE MONEY
EVIDENCED BY THIS NOTE AND TO ENTER INTO THE OTHER LOAN DOCUMENTS.

 

6.5           Severability.  If any provision of this Note is held to be invalid
or unenforceable by a court of competent jurisdiction, the other provisions of
this Note shall remain in full force and effect.

 

SECTION 7 - NOTICES

 

7.1           Notices.  All notices, demands and other communications (“Notice”)
under or concerning this Note shall be in writing.  Each Notice shall be
addressed to the intended recipient at its address set forth in the Loan
Agreement.  Each Notice shall be deemed given on the earliest to occur of
(1) the date when the Notice is received by the addressee; (2) the first (1st)
Business Day after the Notice is delivered to a recognized overnight courier
service, with arrangements made for payment of charges, for next Business Day
delivery; or (3) the third Business Day after the Notice is deposited in the
United States mail with postage prepaid, certified mail, return receipt
requested.

 

7.2           Any party to this Agreement may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 7.  Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this Section 7,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it shall be deemed
for

 

7

--------------------------------------------------------------------------------


 

purposes of this Section 7 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service. Any Notice under any other Loan
Document which does not specify how Notices are to be given shall be given in
accordance with this Section 7.

 

SECTION 8 - MISCELLANEOUS

 

8.1           Costs.  If, and as often as, this Note is referred to an attorney
for the collection of any sum payable hereunder, or to defend or enforce any of
Lender’s rights hereunder, or to commence an action, cross-claim, third-party
claim or counterclaim by Lender against Borrower relating to this Note, Borrower
agrees to pay to Lender all costs reasonably incurred in connection therewith,
including reasonable attorney’s fees (including such fees incurred in appellate,
bankruptcy or insolvency proceedings), with or without the institution of any
action or proceeding.

 

8.2           Modification.  Neither this Note nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

8.3           Successors.  As used herein, the terms “Borrower” and “Lender”
shall be deemed to include their respective successors and assigns whether by
voluntary action of the parties or by operation of law.  All of the rights,
privileges and obligations hereof shall inure to the benefit of and bind such
successors and assigns.

 

8.4           Loan Agreement.  To the extent not expressly stated otherwise
herein, all of the terms and conditions of the Loan Agreement shall survive the
execution of this Note and shall remain in full force and effect; provided,
however, to the extent of any irreconcilable conflict between the terms and
conditions of the Loan Agreement and this Note, the terms and provisions of this
Note shall govern and control.

 

8.5           No Waiver.  No failure or delay by Lender in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  Without limiting the foregoing, no disbursement by Lender after a
default by Borrower hereunder shall constitute a waiver of any of the Lender’s
remedies established or referred to hereunder or shall obligate Lender to make
any further disbursement.  No waiver, consent or approval of any kind by Lender
shall be effective unless (and it shall be effective only to the extent)
expressly set out in a writing signed and delivered by Lender.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other notice or
demand in similar or other circumstances, nor shall such notice or demand
constitute a waiver of the rights of Lender to any other or further actions.  In
its sole discretion, Lender may, at any time and from time to time, waive any
one or more of the requirements contained herein, but such waiver in any
instance or under any particular circumstances shall not be considered a waiver
of such requirement or requirements in any other instance or under any other
circumstance.

 

8

--------------------------------------------------------------------------------


 

8.6           Sole and Absolute Discretion.  Any option, consent, approval,
discretion or similar right of Lender set forth in this Note may be exercised by
Lender in its sole and absolute discretion, unless the provisions of this Note
or another Loan Document specifically require another standard.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date first set forth above.

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

SW 131 ST. ROSE MEZZANINE BORROWER LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

SW 130 St. Rose Limited Partnership, a Delaware

 

 

 

 

limited partnership, its sole member

 

 

 

 

 

 

 

 

 

 

By:

SW 129 St. Rose Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its general

 

 

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a

 

 

 

 

 

 

Delaware limited liability company, its

 

 

 

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Hogan

 

 

 

 

 

 

 

Timothy J. Hogan, Vice President

 

--------------------------------------------------------------------------------


 

JUNIOR MEZZANINE PROMISSORY NOTE

 

$21,043,197

 

December 31, 2008

 

SW 131 ST. ROSE MEZZANINE BORROWER LLC, a Delaware limited liability company
(“Borrower”), FOR VALUE RECEIVED, promises to pay to the order of BEHRINGER
HARVARD ST. ROSE REIT, LLC, a Delaware limited liability company or its assigns
(“Lender”), at such place as Lender may from time to time designate in writing,
the principal sum of Twenty One Million Forty Three Thousand One Hundred Ninety
Seven and No/100 Dollars ($21,043,197) or so much thereof as may from time to
time have been advanced to Borrower under this Note, with Interest (as defined
below) on the outstanding principal amount at the rates set forth herein.  In no
event shall the principal amount outstanding hereunder at any time, when
combined with the principal amount outstanding at any time under the Senior
Mezzanine Promissory Note, dated December 31, 2008, from Borrower to Lender (the
“Senior Mezzanine Note”), exceed in the aggregate Twenty One Million Forty Three
Thousand One Hundred Ninety Seven and No/100 Dollars ($21,043,197).  Also, in no
event shall the accrued and unpaid interest under this Note, when combined with
the accrued and unpaid interest owing under the Senior Mezzanine Note, exceed
the amount of interest that would be due (taking into account payments of
interest made prior to the time in question) if interest had accrued at the rate
applicable from time to time under this Note and the Senior Mezzanine Note on a
principal balance equal to the aggregate principal outstanding from time to time
under this Note and the Senior Mezzanine Note.

 

DEFINITIONS

 

For the purpose of this Note capitalized terms not defined below will be as
defined in the Loan Agreement:

 

“Completion” shall mean the time when the Project is deemed substantially
complete, which will occur upon the issuance of the final certificate of
occupancy, the receipt of evidence reasonably satisfactory to Lender that no
building has been constructed over any easements or setback areas and no other
improvements prohibited by the terms of the easements or setbacks have been
constructed within such easements or setbacks, as applicable, the issuance of a
certificate of substantial completion from the Mortgagor’s architect, receipt of
a contractor’s release and the receipt of lien waivers or similar evidence of
payment from the general contractor and all major subcontractor (i.e.
subcontractors whose contract amount exceeds $100,000) to Lender’s reasonable
satisfaction; provided, however, that if Sender Lender shall deem the Project
substantially complete, then Lender shall deem the Project substantially
complete.

 

“Default Interest” shall mean any interest accruing at the Default Interest Rate
and payable pursuant to the terms hereof or of the other Loan Documents.

 

“Default Interest Rate” shall mean a rate of interest per annum equal to the
lesser of either (a) fifteen percent (15%) per annum or (b) the maximum rate of
interest which may be collected from Borrower under applicable law.

 

“Interest” shall mean any interest accruing at the Interest Rate or the Default
Interest Rate, as applicable, and payable pursuant to the terms hereof or of the
other Loan Documents.

 

--------------------------------------------------------------------------------


 

“Interest Rate” shall mean a rate of interest per annum equal to thirteen
percent (13%) per annum or, if less, the maximum rate of interest which may be
collected from Borrower under applicable law.

 

“Late Charge” shall mean the lesser of (a) five percent (5%) of any unpaid
amount, or (b) the maximum late charge permitted to be charged under applicable
law.

 

“Loan Agreement” shall mean that certain Junior Mezzanine Loan Agreement,
between Lender and Borrower, dated of even date herewith, corresponding to this
Note, as the same may hereafter be amended, modified and restated from time to
time.

 

“Maturity Date” shall mean December 31, 2013.

 

“Net Cash Flow” shall mean the amount by which (i) gross income of the Project
(which shall include, without limitation, all income received by Mortgagor from
and in connection with any leasing activity) exceeds (ii) operating expenses
(which shall mean the actual cash operating expenses of the Project incurred
during the period in question and which are consistent with generally accepted
operating practices for similar properties plus any payments of interest and/or
principal pursuant to the Senior Loan and the Senior Mezzanine Note) excluding
Interest paid or payable under this Note to the extent included in operating
expenses.

 

“Payment Date” shall mean the first day of each calendar month, commencing on
February 1, 2009, and the Maturity Date (or, if any such date is not a Business
Day, then the first Business Day immediately before such date).

 

SECTION 1 - STATED MATURITY; INTEREST AND PRINCIPAL PAYMENTS.

 

1.1           Payment of Interest.  Interest shall accrue on this Note at the
Interest Rate or, during any time at which an Event of Default is continuing, at
the Default Interest Rate.  Commencing on the first Payment Date, and continuing
monthly on the same date of each calendar month thereafter up to and until the
Maturity Date, an installment of accrued and unpaid Interest shall be due and
payable to Lender to the extent required by the following:

 

(a)                                  Borrower shall be required to pay
Interest-only, to the extent proceeds are budgeted therefor in the Construction
Budget (the amount so budgeted being stipulated to be $6,413,523 and being
herein called the “Interest Reserve”); and

 

(b)                                 After the Interest Reserve has been
exhausted, Borrower shall be required to pay Interest-only in an amount equal to
the then available Net Cash Flow, or the total of all accrued Interest that then
remains unpaid, if less, and the excess of such installment of Interest over the
amount of the available Net Cash Flow (if any) so deferred shall accrue as set
forth herein.

 

On the Maturity Date, all accrued but unpaid Interest, shall be due and payable
in full.  It is the intent of Borrower and Lender that this Note shall be
treated as a security that satisfies the requirements (the “Straight Debt Safe
Harbor”) of Section 856(m)(1)(A) and Section 856(m)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”).  Accordingly, notwithstanding any
indication herein to the contrary, (i) Borrower and Lender

 

2

--------------------------------------------------------------------------------


 

agree that the terms of this Note shall be interpreted in such a manner that the
Note satisfies the Straight Debt Safe Harbor and (ii) the terms of this Note
shall be applied such that the Note has a constant effective yield to maturity,
as determined under Section 1272 of the Code, at a fixed rate over the entire
term of the Note equal to the Interest Rate (or, during any time at which an
Event of Default is continuing, at the Default Interest Rate); provided,
however, that such construction shall not alter the dates of the principal or
Interest payments, or the amounts of principal or Interest payments required to
be paid hereunder.

 

1.2           Payments of Principal.  On the Maturity Date, the unpaid principal
balance, together with all accrued but unpaid Interest, shall be due and payable
in full.

 

1.3           Payment on Stated Maturity Date.  Any remaining unpaid
Indebtedness shall be due and payable in full at the Maturity Date.

 

1.4           Computation of Interest.  Subject to the provisions of
Section 1.8, Interest under this Note shall be paid as set forth herein and
shall be calculated based on actual days elapsed and a three hundred sixty (360)
day year.  Subject to the provisions of Section 1.8, Interest that becomes due
under this Note and remains unpaid shall be compounded monthly and shall itself
bear Interest (without becoming part of the principal balance of this Note) at
the Interest Rate such that the Note has a constant effective yield to maturity
at the Interest Rate as described in Section 1.1. hereof (or, during any time at
which an Event of Default is continuing, at the Default Interest Rate).

 

1.5           Method of Payment.  Each payment due hereunder shall not be deemed
received by Lender until received on a Business Day (as hereafter defined) in
Federal funds in lawful money of the United States of America immediately
available to Lender prior to 2:00 p.m. local time at the place then designated
by Lender.  Any payment received on a Business Day after the time established by
the preceding sentence, shall be deemed to have been received on the immediately
following Business Day for purposes of determining interest accruals and Late
Charges.

 

1.6           Application of Payments.  Payments under this Note shall be
applied first to the payment of Late Charges and Default Interest and other
costs and charges due in connection with this Note, as Lender determines in its
sole discretion, then to the payment of accrued but unpaid Interest, and then to
reduction of the outstanding principal balance.  No principal amount repaid may
be reborrowed.  All amounts due under this Note shall be payable without setoff,
counterclaim or any other deduction whatsoever.

 

1.7           Prepayment.  No prepayment of this Note shall be permitted without
Lender’s approval in writing, in Lender’s sole discretion, except as expressly
provided in Section 4(d) of the Loan Agreement.

 

1.8           No Usury.  The provisions of this Note and of all other agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether written or oral, including, but not limited to, the Loan Documents, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount contracted for, charged, taken, reserved, paid, or agreed

 

3

--------------------------------------------------------------------------------


 

to be paid to Lender for the use, forbearance, retention or detention of the
money loaned under this Note and related indebtedness exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the limit for interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then
ipso facto the obligation to be performed or fulfilled shall be reduced to such
limit; and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or at the option of Lender be paid over
to Borrower, and not to the payment of interest.  All Interest (including any
amounts or payments judicially or otherwise under the law deemed to be interest)
contracted for, charged, taken, reserved, paid or agreed to be paid to Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Note, including any
extensions or renewals thereof, until payment in full of the Indebtedness so
that the Interest thereof for such full period will not exceed at any time the
maximum amount permitted by applicable law.  To the extent that Lender is
relying on Chapter 303, as amended, of the Texas Finance Code to determine the
maximum amount of interest permitted by applicable law on the principal of the
Loan, Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended.  To the extent United States federal
law permits a greater amount of interest than is permitted under Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the maximum amount permitted by
applicable law.  Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, implement
any other method of computing the maximum lawful rate under such Chapter 303, as
amended, or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.  This
Section 1.8 will control all agreements between Borrower and Lender.

 

SECTION 2 - DEFAULT; REMEDIES

 

2.1           Acceleration.  Lender may, by notice to Borrower at any time
during the existence of an Event of Default, declare immediately due and payable
the entire principal amount outstanding hereunder together with all Interest and
other charges due hereunder including, without limitation, all Late Charges and
Default Interest.

 

2.2           Default Interest Rate; Late Charges.

 

(a)           After an Event of Default, the Default Interest Rate shall apply,
in place of the Interest Rate, to all amounts outstanding under the Loan.  Such
Default Interest shall be compounded on the monthly anniversary of such Event of
Default until paid in full.

 

(b)           If any monthly installment of Interest due hereunder is not
received by Lender on or before the tenth (10th) day after such installment
becomes due, Borrower shall pay to Lender, immediately and without demand by
Lender, the Late Charge on such outstanding monthly installment.  Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan, and that it is
extremely

 

4

--------------------------------------------------------------------------------


 

difficult and impractical to determine those additional expenses.  Borrower
agrees that any such Late Charges payable pursuant to this
Section 2.2(b) represents a fair and reasonable estimate, taking into account
all circumstances existing on the date hereof, of the additional expenses Lender
will incur by reason of such late payment.  Any such Late Charge is payable in
addition to, and not in lieu of, any Interest payable at the Default Rate
pursuant to Section 2.2(a).

 

2.3           Remedies.  The remedies of Lender as provided herein, or in the
Loan Documents, or at law or in equity shall be cumulative and concurrent, and
may be pursued singularly, successively, or together at the sole discretion of
Lender, and may be exercised as often as occasion therefor shall occur.  The
failure at any time to exercise any right or remedy shall not constitute a
waiver of the right to exercise the right or remedy at any other time.

 

SECTION 3 - SECURITY

 

Borrower’s obligations under this Note are secured by, among other instruments,
the Security Instrument and other Loan Documents.  The covenants of the Security
Instrument and the Loan Agreement, to the extent to be performed by Borrower,
are incorporated by reference into this Note.

 

SECTION 4 - WAIVER

 

Presentment for payment, demand, notice of dishonor, protest, and notice of
protest and stay of execution are hereby waived by Borrower.  No extension or
indulgence or release of collateral granted from time to time shall be construed
as a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of the rights of Lender herein.

 

SECTION 5 - EXCULPATION

 

5.1           Lender Exculpation.  Notwithstanding anything to the contrary
contained in this Note, no present or future shareholder, director, officer,
member or partner of Lender or of any entity which is now or hereafter a
shareholder, director, officer, member or partner of Lender (or of any entity
which is now or hereafter a shareholder, director, officer, member or partner of
a shareholder, director, officer, member or partner of Lender) shall have any
personal liability, directly or indirectly, under or in connection with this
Note or any agreement made or entered into under or in connection with the
provisions of this Note, or any amendment or amendments to any of the foregoing
made at any time or times, heretofore or hereafter, and Borrower hereby forever
and irrevocably waives and releases any and all such personal liability.  In
addition, neither Lender nor any successor or assign of Lender shall have at any
time or times hereafter any personal liability, directly or indirectly, under or
in connection with any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Project or to which the Project is now or hereafter
subject.  The limitation of liability provided in this paragraph is in addition
to, and not in limitation of, any limitation on liability applicable to Lender
provided by law or by any other contract, agreement or instrument.

 

5.2           Borrower Exculpation.  Borrower’s liability in connection with
this Note and the other Loan Documents (including Borrower’s liability for all
amounts due hereunder or thereunder) is collectible only from the collateral
against which a security interest is created by the Security Instrument.  In no
case will any person who holds a direct or indirect ownership

 

5

--------------------------------------------------------------------------------


 

interest in Borrower, or any officer, director, manager, trustee, employee,
agent or affiliate of Borrower or any such direct or indirect owner, have any
responsibility for Borrower’s obligations in connection with this Note and the
other Loan Documents (including Borrower’s liability for any amounts due
hereunder or thereunder); provided, however, that nothing in this Section 5.2
limits the liability of any person under a guaranty or other agreement executed
by such person.

 

SECTION 6 - GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
SEVERABILITY

 

6.1           Governing Law.  This Note shall be governed by, and construed in
accordance with, the substantive law of the State of Texas without regard to the
application of choice of law principles.

 

6.2           SUBMISSION TO JURISDICTION/SERVICE OF PROCESS.  BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS NOTE, THE SUBJECT
MATTER HEREOF, OR THE LOAN. BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS  NOTE, THE SUBJECT MATTER HEREOF, OR THE OTHER LOAN (AS
APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (B) HEREBY WAIVES THE
RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY LENDER IN THE
ABOVE NAMED COURTS.  BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT
THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 7 HEREOF,
BUT SERVICE SO MADE WILL BE EFFECTIVE ONLY ON DELIVERY AT SUCH ADDRESS. 
BORROWER AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF LENDER.  FINAL JUDGMENT
AGAINST BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF BORROWER THEREIN
DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION.  THE LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS, AGAINST BORROWER OR ANY OF ITS ASSETS IN ANY STATE
OR FEDERAL COURT OF THE UNITED STATES OR OF

 

6

--------------------------------------------------------------------------------


 

ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

 

6.3           WAIVER WITH RESPECT TO DAMAGES.  BORROWER ACKNOWLEDGES THAT LENDER
DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, BORROWER
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT AND
THE RELATIONSHIP BETWEEN LENDER AND BORROWER IN CONNECTION HEREWITH AND
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER HEREBY WAIVES, ANY
CLAIMS AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS NOTE, ANY OTHER LOAN
DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

6.4           WAIVER OF JURY TRIAL.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE LENDER IN CONNECTION
WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.  BORROWER ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO DISBURSE THE MONEY
EVIDENCED BY THIS NOTE AND TO ENTER INTO THE OTHER LOAN DOCUMENTS.

 

6.5           Severability.  If any provision of this Note is held to be invalid
or unenforceable by a court of competent jurisdiction, the other provisions of
this Note shall remain in full force and effect.

 

SECTION 7 - NOTICES

 

7.1           Notices.  All notices, demands and other communications (“Notice”)
under or concerning this Note shall be in writing.  Each Notice shall be
addressed to the intended recipient at its address set forth in the Loan
Agreement.  Each Notice shall be deemed given on the earliest to occur of
(1) the date when the Notice is received by the addressee; (2) the first (1st)
Business Day after the Notice is delivered to a recognized overnight courier
service, with arrangements made for payment of charges, for next Business Day
delivery; or (3) the third Business Day after the Notice is deposited in the
United States mail with postage prepaid, certified mail, return receipt
requested.

 

7.2           Any party to this Agreement may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
party in accordance with this Section 7.  Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this Section 7,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it shall be deemed
for

 

7

--------------------------------------------------------------------------------


 

purposes of this Section 7 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service. Any Notice under any other Loan
Document which does not specify how Notices are to be given shall be given in
accordance with this Section 7.

 

SECTION 8 - MISCELLANEOUS

 

8.1           Costs.  If, and as often as, this Note is referred to an attorney
for the collection of any sum payable hereunder, or to defend or enforce any of
Lender’s rights hereunder, or to commence an action, cross-claim, third-party
claim or counterclaim by Lender against Borrower relating to this Note, Borrower
agrees to pay to Lender all costs reasonably incurred in connection therewith,
including reasonable attorney’s fees (including such fees incurred in appellate,
bankruptcy or insolvency proceedings), with or without the institution of any
action or proceeding.

 

8.2           Modification.  Neither this Note nor any of the terms hereof may
be terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought.

 

8.3           Successors.  As used herein, the terms “Borrower” and “Lender”
shall be deemed to include their respective successors and assigns whether by
voluntary action of the parties or by operation of law.  All of the rights,
privileges and obligations hereof shall inure to the benefit of and bind such
successors and assigns.

 

8.4           Loan Agreement.  To the extent not expressly stated otherwise
herein, all of the terms and conditions of the Loan Agreement shall survive the
execution of this Note and shall remain in full force and effect; provided,
however, to the extent of any irreconcilable conflict between the terms and
conditions of the Loan Agreement and this Note, the terms and provisions of this
Note shall govern and control.

 

8.5           No Waiver.  No failure or delay by Lender in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  Without limiting the foregoing, no disbursement by Lender after a
default by Borrower hereunder shall constitute a waiver of any of the Lender’s
remedies established or referred to hereunder or shall obligate Lender to make
any further disbursement.  No waiver, consent or approval of any kind by Lender
shall be effective unless (and it shall be effective only to the extent)
expressly set out in a writing signed and delivered by Lender.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other notice or
demand in similar or other circumstances, nor shall such notice or demand
constitute a waiver of the rights of Lender to any other or further actions.  In
its sole discretion, Lender may, at any time and from time to time, waive any
one or more of the requirements contained herein, but such waiver in any
instance or under any particular circumstances shall not be considered a waiver
of such requirement or requirements in any other instance or under any other
circumstance.

 

8

--------------------------------------------------------------------------------


 

8.6           Sole and Absolute Discretion.  Any option, consent, approval,
discretion or similar right of Lender set forth in this Note may be exercised by
Lender in its sole and absolute discretion, unless the provisions of this Note
or another Loan Document specifically require another standard.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date first set forth above.

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

SW 131 ST. ROSE MEZZANINE BORROWER LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

SW 130 St. Rose Limited Partnership, a Delaware

 

 

 

 

limited partnership, its sole member

 

 

 

 

 

 

 

 

 

By:

SW 129 St. Rose Limited Partnership, a

 

 

 

 

 

Delaware limited partnership, its general

 

 

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a

 

 

 

 

 

 

Delaware limited liability company, its

 

 

 

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J. Hogan

 

 

 

 

 

 

 

Timothy J. Hogan, Vice President

 

--------------------------------------------------------------------------------